DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1, 3-5, 10, 11-13,15,16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For example, in claims 1, 10, Applicant does not show support of the recited first operation according to the first command sequence and second operation according to the second command sequence.
For example, in claims 6 and 11, Applicant does not show support for the recited first group address and a second group address, and a first cell address and a second cell address.
Claims 3,4-5 are rejected based on dependency from claim 1.
Claims 12,13 are rejected based on dependency from claim 11.
For claims 15, 16, Applicant does not show support for the new limitations.
A show of support from the original disclosure is required for all amended limitations.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, 3,4-5,10,11,12,13  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 10, the recited first operation according to the first command sequence and second operation according to the second command sequence would have been indefinite to one of ordinary skill for not being able to determine metes and bounds.  Under one scenario, the first operation according to the first command sequence and second operation according to the second command sequence are both stored together in the command register (same data referred to as rows and columns in a matrix classified as different command sequence according to rows or columns), but under an alternate scenario, only one command sequence is stored at one time, first command sequence or second command sequence, independent of each other.
In claims 6, 11, the recited first group address and second group address would have been indefinite to one of ordinary skill for not being able to determine metes and bounds.  Under one scenario, the first group address and second group address are both stored together  (same data referred to as rows and columns in a matrix classified as different groups according to rows or columns), but under an alternate scenario, only one command sequence is stored at one time, first group address or second group address, independent of each other.
Claims 3,4-5 are rejected based on dependency from claim 1.
Claims 12,13 are rejected based on dependency from claim 11.

	Correction is required to show how these limitations are manifested in the technology (including showing in the drawings.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 20180059936) and in view of Edrington (US 20060020778) and further in view of Park (US 20180137060)

Claim 1. Harada discloses A storage device comprising (e.g., NAND type flash memory 10, 0044, Fig. 2): 

a memory cell array configured to store data (e.g., memory cell array 11, 0044 Fig. 2); 
a control circuit configured to process the data  stored in the memory cell array in accordance with a command transmitted from a controller (e.g., logic control circuit 16 receives various control signals from the controller 20, 0051 Fig. 2; command register 15C, to perform a write operation, a read operation and so on of data, 0052 Fig. 2) (e.g., The ready/busy control circuit 18 generates a ready/busy signal RY/(/BY) based on the operation state of the sequencer 17, and transmits the signal to the controller 20.  The signal RY/(/BY) is a signal for notifying the controller 20 of whether the NAND type flash memory 10 is in a ready or busy state., 0054); and 


Harada does not disclose, but Edrington discloses 
	and a second command (e.g., one or more discrete memory initialization commands and each configuration register 28 is configured to receive and store a single memory initialization command, 0020 Fig. 1).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory with cell memory and command register of Harada, with Edrington, providing the benefit of a general-purpose memory command generator with user-specified commands to initialize or otherwise control memory device 30 that include programmable timing for each command (see Edrington, 0038).

Harada in view of Edrington does not disclose, but Park  discloses 
	a command resisier configured to store a command sequence transmitted from a controller (e.g., the command register 114c may include first through N.sup.th command registers CRa through CRn. The first through N.sup.th command registers CRa through CRn may store first through N.sup.th tasks, 0055;  Commands received from the host 200 may be sequentially stored in the command register 114c, 0056  Fig. 4-6);
	the command register is configured to store a first coromand sequence transmitted frorn the controller (e.g.,   first through N.sup.th command registers CRa through CRn may store first through N.sup.th tasks, 0055; Commands received from the host 200 may be sequentially stored in the command register 114c. , 0056,)
the control circuit is configured to execute a first operation according to the first command sequence (e.g., storage device 100 performs an operation based on a previously received command CMD, so that an operational speed of the storage device 100 may be sharply increased., 0031; the commands CMD may be executed according to the order determined by the scheduler 111, 0032, 0042 Fig. 2):
the command register js configured to further store a second command sequence transmitted from the controller while the command register stores the first command sequence and the control circuit executes the first operation (e.g., Referring to FIGS. 4 and 5, the command register 114c may include first through N.sup.th command registers CRa through CRn. The first through N.sup.th command registers CRa through CRn may store first through N.sup.th tasks , 0055; Commands received from the host 200 may be sequentially stored in the command register 114c, 0056) and
the control circuit is conficured to execute a second operation according to the second command sequence after execution of the first operation is completed (e.g.,  the host 200 transmits task setting and address commands regarding a second task TASK2 to the storage device 100a.  the task manager 114b may store task information regarding the second task TASK2 in the command register 114c, 0065; queue manager 1111 may select one of the tasks queuing in the command queue 112a, and may determine whether the selected task is ready., 0075;  I/O manager 1114 may issue a write command, read command, 0078)
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory with cell memory and command register of Harada, with Edrington, with Park providing the benefit of so that an operational speed of the storage device 100 may be sharply increased (see Park060, 0031); a storage device, and more particularly, to a storage device supporting a command queue function and an operating method performed by the storage device (0002); selecting a first task from among a plurality of tasks queuing in a command queue of the storage device (0004).


8.	Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 20180059936) and in view of Edrington (US 20060020778), and Park (US 20180137060), and further in view of Shin (US 20180024774)

Claim 3. Harada does not disclose, but Edrington discloses 
	wherein the command register comprises a first register configured to store the first command or the second command and a second register configured to store the first command at the second command (e.g., each configuration register 28 is configured to receive and store a single memory initialization command.  In an alternative embodiment, one or more configuration registers 28 can be configured to store more than one single memory initialization command., 0020 Fig. 1),

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory with cell memory and command register of Harada, with Edrington, providing the benefit of a general-purpose memory command generator with user-specified commands to initialize or otherwise control memory device 30 that include programmable timing for each command (see Edrington, 0038).

Harada in view of Edrington and Park does not disclose, but Shin discloses 
in a case where the second register stores the First command, and the second command is transmitted from the controller while the control] circuit executes the first operation, the first register is configured to store the second command, and the first register is configured to transfer the second command to the second register to make the second register store the second command after an execution of the first operation is completed (e.g., storing, by the memory device, the provided commands in command registers of the memory device; and executing, by the memory device, the stored commands, wherein a new command is provided to the memory device when one or more among the stored commands are execution-completed, and wherein the new command is stored in one among the command registers corresponding to the execution-completed commands, 0014).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory with cell memory and command register of Harada, with Edrington, and Park with Shin, providing the benefit of a storing command in order of priority (see Shin, 0012), to significantly improve the performance of the memory device (0005), where command registers store commands transmitted from memory controller that are executed in a sequence (0053).

9.	Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 20180059936) and in view of Edrington (US 20060020778), and Park (cited above) and further in view of Yamanaka (US 20050259479)

Claim 4.	Harada in view of Edrington and Park does not disclose, but Yamanaka discloses 
further comprising: a first latch circuit configured to store data read From the memory cell array (e.g., first latch circuit, 0019).;  
	a second latch circuit configured to store data read from the first latch circuit (e.g., a second latch circuit to which the held data of the first latch circuit is transferred at, 0019); and

	wherein the address register is configured to store the LS first address while the first operation if executed, the address register is configured to store the second address after an execution of the first operation is competed (e.g., current address registers 204 and 206 for holding the addresses for reading the data of the cell arrays, the reserved address registers 203 and 205 receiving in advance and able to hold the reserved addresses for the next read operations from the outside, 0133),
	
	the first operation comprises transferring first data from the first latch circuit to the second Latch circuit, (e.g., a first latch circuit for holding the data  read out from the cell array and a second latch circuit to which the held data of the first latch circuit is transferred at a predetermined timing and which holds the transferred data and it becomes possible to transfer the read out data to the outside when the data is held in the second latch circuit, 0020) and

	the second operation comprises transferring third  data designated by a part of the second address from the second Latch circuit to the controller, and transferring fourth data designated by another part of the second address from the memory cell array to the first latch circuit (e.g., a first latch circuit for holding the data read out from the cell array and a second latch circuit to which the held data of the first latch circuit is transferred at a predetermined timing and which holds the transferred data and it becomes possible to transfer the read out data to the outside when the data is held in the second latch circuit, 0021).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory with cell memory and command register of Harada, with Edrington, and Park with Yamanaka, providing the benefit of so as to be able to receive in advance and hold the address for the next read operation from the outside in addition to the address for the current read operation (see Yamanaka, 0089), and  to an increase of speed of a read operation of a semiconductor memory device (0003).

Claim 5.  Harada discloses wherein the control circuit is configured to start the second operation when the second latch circuit changes from busy to ready (e.g., ready/busy signal, 0103).

10.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 20180059936) and in view of Yamanaka (US 20050259479), and further in view of Cariello (US 20200371908)

Claim 6. Harada discloses A storage device (e.g., NAND type flash memory 10, 0044, Fig. 2): comprising: 
 a memory ceil array configured to store data (e.g., memory cell array 11, 0044 Fig. 2);
a control circuit configured to process the data stored in the memory cell array in accordance with a command transmitted from a controlier (e.g., logic control circuit 16 receives various control signals from the controller 20, 0051 Fig. 2); and 
	an address register configured to store a first address of data relating to a first operation designated by a first command (e.g., address register 15B receives address information ADD from the input/output circuit 14, and holds the address information ADD., 0050), 

Harada does not disclose, but Yamanaka discloses
and a second address of data relating to a second operation designated by a second command  (e.g., one set of address registers 203 and 204 and one set of address registers 205 and 206 are arranged corresponding to the banks 201 and 202, 0089 Fig. 2).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory with cell memory and command register of Harada, with Yamanaka, providing the benefit of so as to be able to receive in advance and hold the address for the next read operation from the outside in addition to the address for the current read operation (see Yamanaka, 0089), and  to an increase of speed of a read operation of a semiconductor memory device (0003).

Harada in view of Yamanaka does not disclose, but Cariello discloses

the memory cell array comprises memory cell groups (e.g., the group of non-volatile memory cells are organized into sub-regions, 0104, Fig. 2, 5):

a memory cell group is selected based on a group address (e.g., the sub-regions organized into multiple clusters of physical addresses, wherein the control circuitry is configured to maintain a bitmap of validity of the multiple clusters on the first group of volatile memory cells, 0104):  L2P table can represent one or more sub-regions or clusters, 0017;  group of non-volatile memory cells are organized into sub-regions, the sub-regions organized into multiple clusters of physical addresses, and wherein the control circuitry is configured to maintain a bitmap of validity of the multiple clusters on the first group of volatile memory cells 0097, Fig. 2; maintaining a relationship between a logical block address (LBA) and a physical address (PA) of data stored on a group of non-volatile memory cells of a storage system in a first-level logical-to-physical (L2P) table, 0106);

a memory cell in the memory cell sroup is selected based on a cell address (e.g.,  memory cells 504 can be arranged in a number of rows, columns, pages, sub-blocks, blocks, etc., and accessed using, for example, access lines 506, first data lines 510, or one or more select gates, source lines, etc, 0065;  the sub-regions organized into multiple clusters of physical addresses, and wherein the control circuitry is configured to maintain a bitmap of validity of the multiple clusters on the first group of volatile memory cells., 0097):

the first address comprises a first group address and a first cell address: the second address comprises a second group address and a second cell address (e.g., each tier represents a row of memory cells, and each string of memory cells represents a column. A sub-block can include one or more physical pages. A block can include a number of sub-blocks (or physical pages) (e.g., 128, 256, 384, etc.), 0054, Fig. 4);

the control circuit is configured to read first data according to the first group address and the first cell address: and the control circuit is configured to read second data according to the second group address and the second cell address (e.g., The row decoder 512 and the column decoder 514 can receive and decode the address signals (A0-AX) from the address line 516, can determine which of the memory cells 504 are to be accessed, 0067; wherein the group of non-volatile memory cells are organized into sub-regions, the sub-regions organized into multiple clusters of physical addresses, 0097).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory with cell memory and command register of Harada, with Yamanaka, in view of Cariello, providing the benefit of Different types of memory cells or memory arrays can provide for different page sizes (see Cariello, 0036), the data in a chunk or data unit can be handled in an optimized manner throughout its tenure on the storage system (0037),  reducing device latency and increasing system performance (0014) for Modern memory devices, particularly non-volatile memory devices, such as NAND flash devices, etc., frequently relocate data, such as to refresh stored data or otherwise manage data in the memory devices (0012).

Claim 7. Harada discloses 
and in a case where the second address is transmitted from the controller while the first register is storing the first address, the first register is configured to store the second address after transferring the first address to the second register, and the second register is configured to store the first address (e.g., The ready/busy control circuit 18 generates a ready/busy signal RY/(/BY) based on the operation state of the sequencer 17, and transmits the signal to the controller 20.  The signal RY/(/BY) is a signal for notifying the controller 20 of whether the NAND type flash memory 10 is in a ready or busy state., 0054). 

Harada does not disclose, but Yamanaka discloses
	a second register configured to store the first address or the second address, (e.g., address registers 204 and 206 …address registers 203 and 204 and address registers 205 and 206, Fig. 2, para 0041).

wherein the address register comprises a first register configured to store the first address or the second address (e.g., (e.g., one set of address registers 203 and 204 and one set of address registers 205 and 206 are arranged corresponding to the banks 201 and 202, 0089 Fig. 2), and
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory with cell memory and command register of Harada, with Yamanaka, providing the benefit of so as to be able to receive in advance and hold the address for the next read operation from the outside in addition to the address for the current read operation (see Yamanaka, 0089), and  to an increase of speed of a read operation of a semiconductor memory device (0003), by providing a plurality of address registers corresponding to each bank, continuous access in time sequence is realized (0063).

Claim 8. Harada does not disclose, but Yamanaka discloses
a first latch circuit configured to store data read from the memory cell array (e.g., first latch circuit, 0019); and 
a second latch circuit configured to store data SS read From the first latch circuit (e.g., a second latch circuit to which the held data of the first latch circuit is transferred at, 0019);
wherein the control circuit is configured to transfer first data from the first latch circuit to the second batch circuit, transfer second data designated by the second address stored in the firsh register from the 30 memory cell array to the first Latch circuit,  (e.g., a first latch circuit for holding the data  read out from the cell array and a second latch circuit to which the held data of the first latch circuit is transferred at a predetermined timing and which holds the transferred data and it becomes possible to transfer the read out data to the outside when the data is held in the second latch circuit, 0020), and
transfer data designated by the First address stored in the second register from the second latch circuit to the controller (e.g., a first latch circuit for holding the data read out from the cell array and a second latch circuit to which the held data of the first latch circuit is transferred at a predetermined timing and which holds the transferred data and it becomes possible to transfer the read out data to the outside when the data is held in the second latch circuit, 0021). 
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory with cell memory and command register of Harada, with Yamanaka, providing the benefit of so as to be able to receive in advance and hold the address for the next read operation from the outside in addition to the address for the current read operation (see Yamanaka, 0089), and  to an increase of speed of a read operation of a semiconductor memory device (0003).


11.	Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 20180059936) and in view of Yamanaka (US 20050259479), and further in view of Shaeffer (US 20130138882) and Park (cited above)

Claim 10.. Harada discloses A method for a system comprising a storage device and a controller (e.g., NAND type flash memory 10, 0044, Fig. 2):, 
the storage device comprising a memory cell array configured to store data and a control circuit configured to read the data stored in the memory ceil array in accordance with the command (e.g., memory cell array 11, 0044 Fig. 2;., logic control circuit 16 receives various control signals from the controller 20, 0051 Fig. 2), the method comprising:

transmitting, by the controller, a first command  to the storage devices; storing, by the storage device, the first command into the first command register (e.g., command register 15C receives a command CMD from the input/output circuit , and holds the command CMD., 0050 Fig. 2);

executing, by the storage device, a first operation according to the first command (e.g., command register 15C transmits the command CMD to the sequencer 17, 0050; signal /CE is a signal that causes the NAND type flash memory 10 to be in an enable state, 0051);

Harada does not disclose, but Yamanaka discloses
	transmitting, by the controller, a second command to the storages device before execution of the first operation is completed (e.g., Under the control of the control circuits 210, 211, and 212, it is possible to decode a command and bank address, a block address, and a page address designated from the external controller 3 and operate the banks simultaneously in parallel.  Further, it is possible to generate a ready (RY)/busy (BY) signal reflecting the states of progress of commands of the banks 201 and 202 and notify the same to the outside, 0101 Fig. 2);

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory with cell memory and command register of Harada, with Yamanaka, providing the benefit of so as to be able to receive in advance and hold the address for the next read operation from the outside in addition to the address for the current read operation (see Yamanaka, 0089), and  to an increase of speed of a read operation of a semiconductor memory device (0003).

Harada in view of Yamanaka does not disclose, but Shaeffer discloses
storing, by the storage device, the second command into a second command register; transferring, by the storage device, the second command from the second command register to the first command register in a case where the execution of the first operation is completed; and storing, by the storage device, the second command into the first command register (e.g., the non-program command is currently being programmed, the control circuit 111  can "hold" the non-program command until the programming operation to the addressed memory page is complete (e.g., as indicated by the removal of the corresponding address entry in the program address register 113), and thereafter insert the non-program command at the top of the command queue 112., 0046).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory with cell memory and command register of Harada, with Yamanaka, with Schaefer, providing the benefit of a need for non-volatile memory that can be accessed in a faster and more efficient manner during programming operations (see Shaeffer, 0004), to programing operations for memory devices that utilize incremental programming techniques (0001).

Harada in view of Yamanaka and Shaeffer does not disclose, but Park  discloses 
	a command resisier configured to store a command sequence transmitted from a controller, the command register comprising a first command register and a second command register; (e.g., the command register 114c may include first through N.sup.th command registers CRa through CRn. The first through N.sup.th command registers CRa through CRn may store first through N.sup.th tasks, 0055;  Commands received from the host 200 may be sequentially stored in the command register 114c, 0056  Fig. 4-6);
	sequence (e.g.,   first through N.sup.th command registers CRa through CRn may store first through N.sup.th tasks, 0055; Commands received from the host 200 may be sequentially stored in the command register 114c. , 0056,)
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory with cell memory and command register of Harada, with Yamanaka and Shaeffer, with Park providing the benefit of so that an operational speed of the storage device 100 may be sharply increased (see Park060, 0031); a storage device, and more particularly, to a storage device supporting a command queue function and an operating method performed by the storage device (0002); selecting a first task from among a plurality of tasks queuing in a command queue of the storage device (0004).


12.	Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 20180059936) and in view of Shaeffer (US 20130138882) and Cariello (US 20200371908) and Hsiao (US 20190369888)

Claim 11.  Harada discloses a method for a system comprising a storage device and a controller (e.g., NAND type flash memory 10, 0044, Fig. 2):
the storage device comprising a memory ceil array configured to store data and a control circuit configured to process the data stored in the memory cell array in accordance with a command transmitted from the controller (e.g., memory cell array 11, 0044 Fig. 2;., logic control circuit 16 receives various control signals from the controller 20, 0051 Fig. 2), the method comprising:
 
 (e.g., command register 15C receives a command CMD from the input/output circuit 14, and holds the command CMD., 0050 Fig. 2).

Harada not disclose, but Shaeffer discloses
storing, by the storage device, both the a first address and a second address into by the storage device (e.g., program address register 113, which is coupled to the control circuit 111, can maintain an address list that indicates which pages of memory cells in the memory device 120A are currently being programmed, 0035; the program address register 113 can store, 0041); 
reading data designated by the first address from the memory cell array by the shortage device (e.g., the program address register 113 can store the page addresses associated with programming operations in progress, 0041); and 

reading, by the storage device, first data  (e.g., the control circuit 111 can insert the non-program command at the top of the command queue 112 (e.g., ahead of any remaining fractional program commands previously queued therein) so that upon completion of the current fractional program command, the non-program command is sent to the memory device 120A for immediate execution therein, 0045).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory with cell memory and command register of Harada, with Schaefer, providing the benefit of a need for non-volatile memory that can be accessed in a faster and more efficient manner during programming operations (see Shaeffer, 0004), to programing operations for memory devices that utilize incremental programming techniques (0001).

Harada in view of Shaeffer does not disclose, but Cariello discloses

the memory cell array comprising memory cell groups (e.g., the group of non-volatile memory cells are organized into sub-regions, 0104, Fig. 2, 5):

a memory cell group is selected based on a group address (e.g., the sub-regions organized into multiple clusters of physical addresses, wherein the control circuitry is configured to maintain a bitmap of validity of the multiple clusters on the first group of volatile memory cells, 0104):  L2P table can represent one or more sub-regions or clusters, 0017;  group of non-volatile memory cells are organized into sub-regions, the sub-regions organized into multiple clusters of physical addresses, and wherein the control circuitry is configured to maintain a bitmap of validity of the multiple clusters on the first group of volatile memory cells 0097, Fig. 2; maintaining a relationship between a logical block address (LBA) and a physical address (PA) of data stored on a group of non-volatile memory cells of a storage system in a first-level logical-to-physical (L2P) table, 0106);

a memory cell group being selected based on a cell address (e.g.,  memory cells 504 can be arranged in a number of rows, columns, pages, sub-blocks, blocks, etc., and accessed using, for example, access lines 506, first data lines 510, or one or more select gates, source lines, etc, 0065;  the sub-regions organized into multiple clusters of physical addresses, and wherein the control circuitry is configured to maintain a bitmap of validity of the multiple clusters on the first group of volatile memory cells., 0097):
(e.g., each tier represents a row of memory cells, and each string of memory cells represents a column. A sub-block can include one or more physical pages. A block can include a number of sub-blocks (or physical pages) (e.g., 128, 256, 384, etc.), 0054, Fig. 4); the control circuit is configured to read first data according to the first group address and the first cell address: and the control circuit is configured to read second data according to the second group address and the second cell address (e.g., The row decoder 512 and the column decoder 514 can receive and decode the address signals (A0-AX) from the address line 516, can determine which of the memory cells 504 are to be accessed, 0067; wherein the group of non-volatile memory cells are organized into sub-regions, the sub-regions organized into multiple clusters of physical addresses, 0097).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory with cell memory and command register of Harada, with Yamanaka, in view of Cariello, providing the benefit of Different types of memory cells or memory arrays can provide for different page sizes (see Cariello, 0036), the data in a chunk or data unit can be handled in an optimized manner throughout its tenure on the storage system (0037),  reducing device latency and increasing system performance (0014) for Modern memory devices, particularly non-volatile memory devices, such as NAND flash devices, etc., frequently relocate data, such as to refresh stored data or otherwise manage data in the memory devices (0012).

Harada in view of Shaeffer and Cariello does not disclose, but Hsiao discloses
	an address register confisured to store both a first address relating to the first command and a second address relating to the second command. the first address comprising
	 a first group address and a first cell address, the second address comprising a second group address and a second cell address (e.g., The address register 13 temporarily holds an address ADD received from the controller 200 via the input/output circuit 10. The address register 13 transfers a row address RA to the row decoder 19, and transfers a column address CA to the column decoder 22., 0041, Fig. 2).
	transmitting, by the controller, a command to the storage device (e.g.,  transmits an address ADD to the address register 13, 0037);
	according to the second group address and the second cell address by the storage device (e.g.,  The address register 13 transfers a row address RA to the row decoder 19, and transfers a column address CA to the column decoder 22., 0041;);
	reading, by the storage device. second data according to the second group address and the second cell address by the storage device (e.g., Using the read lookup table LUT, the controller 200 converts a logical address into a physical address, and then transmits a read instruction to the memory 100., 0017; a group of memory cell transistors MT selected at once in a data write operation and a data read operation as “memory cell group MCG”. A collection of one-bit data items of each memory cell transistor MT written into or read from one memory cell group MCG as a “page”, 0058)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory with cell memory and command register of Harada, with Yamanaka, in view of Cariello and Hsiao, providing the benefit of controller 200 manages the memory space of the memory 100. Also, the controller 200 instructs the memory 100 to perform a user data read operation, a user data write operation, a user data erase operation, etc., in response to an instruction (see Hsiao, 0016).


13.	Claims 12, 13, are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 20180059936) and in view of Shaeffer (US 20130138882), and in view of Cariello (cited above) and Hsiao (cited above) and further in view of Yamanaka (cited above)

Claim 12.  Harada discloses
 and in a case where the second address is transmitted From the controller while the first register Ia stering the first address, the first register is configured to store the second address after transferring the first  address to the second register, and the second register is configured to store the first address (e.g., The ready/busy control circuit 18 generates a ready/busy signal RY/(/BY) based on the operation state of the sequencer 17, and transmits the signal to the controller 20.  The signal RY/(/BY) is a signal for notifying the controller 20 of whether the NAND type flash memory 10 is in a ready or busy state., 0054).

Harada in view of Shaeffer, Cariello and Hsiao does not disclose, but Yamanaka discloses
	a second register configured to store the  first address or the second address (e.g., address registers 204 and 206 …address registers 203 and 204 and address registers 205 and 206, Fig. 2, para 0041).

wherein the address register comprises a first register configured to store the first address or the second address (e.g., (e.g., one set of address registers 203 and 204 and one set of address registers 205 and 206 are arranged corresponding to the banks 201 and 202, 0089 Fig. 2), and
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory with cell memory and command register of Harada, in view of Shaeffer and Cariello and Hsiao with Yamanaka, providing the benefit of so as to be able to receive in advance and hold the address for the next read operation from the outside in addition to the address for the current read operation (see Yamanaka, 0089), and  to an increase of speed of a read operation of a semiconductor memory device (0003), by providing a plurality of address registers corresponding to each bank, continuous access in time sequence is realized (0063).

Claim 13. Harada in view of Shaeffer and Cariello and Hsiao does not disclose, but Yamanaka discloses
wherein the storage device further comprises: a first latch circuit configured to store data read From the memory cell array (e.g., first latch circuit, 0019);  ; and 
a second latch circuit configured to store data read from the first latch circuit (e.g., a second latch circuit to which the held data of the first latch circuit is transferred at, 0019); 
wherein the control circuit is configured to transfer first data from the First Latch circuit to the second 35 Latch circuit (e.g., a first latch circuit for holding the data  read out from the cell array and a second latch circuit to which the held data of the first latch circuit is transferred at a predetermined timing and which holds the transferred data and it becomes possible to transfer the read out data to the outside when the data is held in the second latch circuit, 0020),
 transfer second data designated by the second address stored in the first register from the memory cell array to the first latch circuit, and transfer data designated by the first address stored in the second register from the second latch circuit ta 5 the controller (e.g., a first latch circuit for holding the data read out from the cell array and a second latch circuit to which the held data of the first latch circuit is transferred at a predetermined timing and which holds the transferred data and it becomes possible to transfer the read out data to the outside when the data is held in the second latch circuit, 0021)..
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory with cell memory and command register of Harada, in view of Shaeffer and Cariello and Hsiao with Yamanaka, providing the benefit of so as to be able to receive in advance and hold the address for the next read operation from the outside in addition to the address for the current read operation (see Yamanaka, 0089), and  to an increase of speed of a read operation of a semiconductor memory device (0003).


14.	Claims 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka (cited above) and in view of Cariello (US 20200371908)

Claim 15. Yamanaka discloses 
	amemory cell array configured to store data (e.g., cell array 221 , 0067 Fig. 3);
wherein the storage device further comprises: 
a first latch circuit configured to store data read from the memory cell array (e.g., first latch circuit, 0019);  ; and 
 	a second latch circuit configured to store data read From the first latch circuit (e.g., a second latch circuit to which the held data of the first latch circuit is transferred at, 0019);, 
a command register configured to store a first command or a second command from a controller (e.g., command register 209 holds the command supplied by the command/address control unit 2073 and supplies the same to the control circuit 210, 0097, Fig. 2):
an address register configured io store a first address relating to the first command or a second address relating io the second command (e.g., address registers 203 and 205 receiving in advance and able to hold the reserved addresses for the next read operations from the outside, 0133);
a control circuit configured to read the data stored in the memory cell array in accordance with the first command and the second command (e.g., a control circuit 210 for controlling the access to the two banks 201 and 202, 0066):
the control circuit is configured to transfer data designated by the first group address from the first latch circuit to the second latch circuit (e.g., a first latch circuit for holding the data  read out from the cell array and a second latch circuit to which the held data of the first latch circuit is transferred at a predetermined timing and which holds the transferred data and it becomes possible to transfer the read out data to the outside when the data is held in the second latch circuit, 0020), 
transfer data designated by the second group address from the memory cell array to the first latch circurt, and transfer data designated by the cell address frorn the second latch circuit to the controller (e.g., a first latch circuit for holding the data read out from the cell array and a second latch circuit to which the held data of the first latch circuit is transferred at a predetermined timing and which holds the transferred data and it becomes possible to transfer the read out data to the outside when the data is held in the second latch circuit, 0021).

Yamanaka does not disclose, but Cariello discloses
the memory cell array comprises memory cell groups (e.g., the group of non-volatile memory cells are organized into sub-regions, 0104, Fig. 2, 5):

a memory cell group is selected based on a group address (e.g., the sub-regions organized into multiple clusters of physical addresses, wherein the control circuitry is configured to maintain a bitmap of validity of the multiple clusters on the first group of volatile memory cells, 0104):  L2P table can represent one or more sub-regions or clusters, 0017;  group of non-volatile memory cells are organized into sub-regions, the sub-regions organized into multiple clusters of physical addresses, and wherein the control circuitry is configured to maintain a bitmap of validity of the multiple clusters on the first group of volatile memory cells 0097, Fig. 2; maintaining a relationship between a logical block address (LBA) and a physical address (PA) of data stored on a group of non-volatile memory cells of a storage system in a first-level logical-to-physical (L2P) table, 0106);

a memory cell in the memory cell sroup is selected based on a cell address (e.g.,  memory cells 504 can be arranged in a number of rows, columns, pages, sub-blocks, blocks, etc., and accessed using, for example, access lines 506, first data lines 510, or one or more select gates, source lines, etc, 0065;  the sub-regions organized into multiple clusters of physical addresses, and wherein the control circuitry is configured to maintain a bitmap of validity of the multiple clusters on the first group of volatile memory cells., 0097):

the first address comprises a first group address : the second address comprises a second group address and a cell address (e.g., each tier represents a row of memory cells, and each string of memory cells represents a column. A sub-block can include one or more physical pages. A block can include a number of sub-blocks (or physical pages) (e.g., 128, 256, 384, etc.), 0054, Fig. 4) (e.g., The row decoder 512 and the column decoder 514 can receive and decode the address signals (A0-AX) from the address line 516, can determine which of the memory cells 504 are to be accessed, 0067; wherein the group of non-volatile memory cells are organized into sub-regions, the sub-regions organized into multiple clusters of physical addresses, 0097).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory device of Yamanaka, in view of Cariello, providing the benefit of Different types of memory cells or memory arrays can provide for different page sizes (see Cariello, 0036), the data in a chunk or data unit can be handled in an optimized manner throughout its tenure on the storage system (0037),  reducing device latency and increasing system performance (0014) for Modern memory devices, particularly non-volatile memory devices, such as NAND flash devices, etc., frequently relocate data, such as to refresh stored data or otherwise manage data in the memory devices (0012).

Claim 16. Yamanaka discloses  A method for a system comprising a storage device and a controller, the storage device comprising (e.g., semiconductor memory device able to read out data continuously at a high speed and a signal processing system using the same, 0013):
a memory cell array configured to store data (e.g., cell array 221 , 0067 Fig. 3);
wherein the storage device further comprises: 
a first latch circuit configured to store data read from the memory cell array (e.g., first latch circuit, 0019);  ; and 
 	a second latch circuit configured to store data read From the first latch circuit (e.g., a second latch circuit to which the held data of the first latch circuit is transferred at, 0019);, 
a command register configured to store a first command or a second command from the controller (e.g., command register 209 holds the command supplied by the command/address control unit 2073 and supplies the same to the control circuit 210, 0097, Fig. 2):
an address register configured io store a first address relating to the first command or a second address relating io the second command (e.g., address registers 203 and 205 receiving in advance and able to hold the reserved addresses for the next read operations from the outside, 0133);
a control circuit configured to read the data stored in the memory cell array in accordance with the first command and the second command (e.g., a control circuit 210 for controlling the access to the two banks 201 and 202, 0066):
transferring, by the storage device, data designated by the first group address from the first latch circuit to the second latch circuit (e.g., a first latch circuit for holding the data  read out from the cell array and a second latch circuit to which the held data of the first latch circuit is transferred at a predetermined timing and which holds the transferred data and it becomes possible to transfer the read out data to the outside when the data is held in the second latch circuit, 0020), 
transferring, by the storage device, data designated by the second group address from the memory cell array to the first latch circuit, and transferring, by the storage device, data designated by the cell address from the second latch circuit to the controller (e.g., a first latch circuit for holding the data read out from the cell array and a second latch circuit to which the held data of the first latch circuit is transferred at a predetermined timing and which holds the transferred data and it becomes possible to transfer the read out data to the outside when the data is held in the second latch circuit, 0021).

Yamanaka does not disclose, but Cariello discloses

the memory cell array comprises memory cell groups (e.g., the group of non-volatile memory cells are organized into sub-regions, 0104, Fig. 2, 5):

a memory cell group is selected based on a group address (e.g., the sub-regions organized into multiple clusters of physical addresses, wherein the control circuitry is configured to maintain a bitmap of validity of the multiple clusters on the first group of volatile memory cells, 0104):  L2P table can represent one or more sub-regions or clusters, 0017;  group of non-volatile memory cells are organized into sub-regions, the sub-regions organized into multiple clusters of physical addresses, and wherein the control circuitry is configured to maintain a bitmap of validity of the multiple clusters on the first group of volatile memory cells 0097, Fig. 2; maintaining a relationship between a logical block address (LBA) and a physical address (PA) of data stored on a group of non-volatile memory cells of a storage system in a first-level logical-to-physical (L2P) table, 0106);

a memory cell in the memory cell sroup is selected based on a cell address (e.g.,  memory cells 504 can be arranged in a number of rows, columns, pages, sub-blocks, blocks, etc., and accessed using, for example, access lines 506, first data lines 510, or one or more select gates, source lines, etc, 0065;  the sub-regions organized into multiple clusters of physical addresses, and wherein the control circuitry is configured to maintain a bitmap of validity of the multiple clusters on the first group of volatile memory cells., 0097):

the first address comprises a first group address : the second address comprises a second group address and a cell address (e.g., each tier represents a row of memory cells, and each string of memory cells represents a column. A sub-block can include one or more physical pages. A block can include a number of sub-blocks (or physical pages) (e.g., 128, 256, 384, etc.), 0054, Fig. 4) (e.g., The row decoder 512 and the column decoder 514 can receive and decode the address signals (A0-AX) from the address line 516, can determine which of the memory cells 504 are to be accessed, 0067; wherein the group of non-volatile memory cells are organized into sub-regions, the sub-regions organized into multiple clusters of physical addresses, 0097).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory device of Yamanaka, in view of Cariello, providing the benefit of Different types of memory cells or memory arrays can provide for different page sizes (see Cariello, 0036), the data in a chunk or data unit can be handled in an optimized manner throughout its tenure on the storage system (0037),  reducing device latency and increasing system performance (0014) for Modern memory devices, particularly non-volatile memory devices, such as NAND flash devices, etc., frequently relocate data, such as to refresh stored data or otherwise manage data in the memory devices (0012).


Response to Arguments
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive. 

For the rejections under 35 USC 103, Applicant’s arguments are not persuasive in view of the current rejections.
For claims 1, 6, 10 and 11, Applicant argues that the cited references did not disclose the amended limitations.  
This Office Action rejected the amended limitations (see rejections of claims 1, 6, 10 and 11 above – omitted herein for brevity).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135